Citation Nr: 1145698	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975, with additional service in the United States Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Cleveland, Ohio, Department of Veterans' Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Cleveland, Ohio, VA Regional Office.  

The Board notes that in conjunction with the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in January 2007, the Veteran indicated that he wanted to have a video conference hearing before the Board.  See the January 2007 hearing form.  The Veteran was scheduled for a video conference hearing on July 20, 2010.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).  

In October 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent and probative evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service, is not of record.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the September 2005 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, and private medical records.  The Board notes that the Appeals Management Center (AMC) attempted to obtain additional private treatment records relating to an October 2005 private audiometric examination.  In October 2010, the AMC sent the Veteran a VA Form 21-4142, Authorization and Consent to Release Information, to obtain the necessary private medical records; however, as of this date, the Veteran has not returned the completed form.  VA also provided the Veteran with a VA examination and elicited an addendum VA medical opinion.  The VA physician reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA medical opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The Veteran contends that his current bilateral hearing loss is related to his active military service.  In his September 2005 personal statement, the Veteran explained that while serving as an aerospace ground equipment repairman and a gasoline and gas turbine engine repairman, he was exposed to high levels of acoustic trauma.  He further added that when he would transport equipment with a tug vehicle to the parked aircrafts, he would also be exposed to high levels of noise from the flight line.  He asserts that service connection is warranted for his bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural hearing loss (an organic disease of the nervous system) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his bilateral hearing loss results from in-service acoustic trauma stemming from exposure to acoustic trauma while performing his military duties.  His DD Form 214 shows that his military occupational specialty (MOS) was an aerospace ground equipment repairman.  The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  On his January 1975 report of medical history, the Veteran denied having hearing loss, and audiometric testing reflected normal hearing on his January 1975 report of medical examination at separation.  Similarly, upon enlistment into the United States Air Force Reserves, clinical evaluation of the Veteran's ears was normal, and audiometric testing reflected normal hearing.  See the September 1981 report of medical examination at enlistment.  

After discharge from service, post service treatment records reflect complaints and treatment for bilateral hearing loss.  In October 2005, the Veteran reported for a private audiogram.  Speech discrimination scores were reported, but the private audiologist failed to report the auditory thresholds for each frequency level in numerical format.  As mentioned above, the AMC attempted to obtain additional treatment records relating to this private audiogram; however, the Veteran did not submit an authorization and release form to do so.  Otherwise, in a July 2006 VA audiology consult, the VA audiologist diagnosed him with bilateral mild high frequency sensorineural hearing loss to the 4000 kiloHertz with excellent word recognition score (WRS).  

It is acknowledged that the Veteran is competent to report observable symptoms such as hearing loss and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465(1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in this case, the Veteran has not alleged continuity of symptomatology following discharge from service.  Rather he has stated that he has hearing loss, which he believes is due to noise exposure in service.  Furthermore, the objective medical evidence fails to support any continuity of symptoms.  This is evident by the March 2006 VA examination report and January 2011 VA addendum opinion.  According to the March 2006 VA examination report, the Veteran reported a decrease in hearing bilaterally for the past 20 years.  He reported a noise history of exposure to aircraft, ground power units and gas turbine engine equipment while on active duty.  After discharge from service, the Veteran admitted to working as an air conditioning repairmen and an engineer technician.  After audiological testing, the VA examiner diagnosed with Veteran with mild high frequency sensorineural hearing loss at 4000 Hertz in the right ear and a mild high frequency sensorineural hearing loss at 3000 and 4000 Hertz in the left ear.  The VA examiner concluded that it is "unlikely" that the Veteran's hearing loss had its origin during his active military service.  She explained that based upon her review of the Veteran's claims file at that time, there was no hearing evaluation related to his 1975 separation physical examination, and the Veteran indicated on his January 1975 report of medical history as not having or had previously hearing loss.  

As noted in the October 2010 Board's decision, the Veteran's 1975 separation examination had not been transformed from microfiche into a "hard copy," which explains the examiner's assertion that there was no hearing evaluation related to his separation examination.  Since that time, the pertinent document has been transformed into a hard copy, and an addendum VA opinion was been obtained after review of the Veteran's complete service treatment records.  According to the January 2011 VA medical opinion, the VA examiner concluded that the Veteran's current hearing loss is not related to noise exposure in service and did not have its origins during his military service.  She explained that review of his service treatment records reveal no clinically significant threshold shift when comparing audiometric thresholds upon enlistment and at separation.  His hearing was considered normal in both ears at the time of enlistment and at separation.  

Therefore, in the absence of demonstration of continuity of symptomatology, or competent medical evidence that causally links the Veteran's bilateral hearing loss to service, the Board finds that the initial demonstration of such disability in 2006, many years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  The VA examination report clearly states that the Veteran's claims file was available and reviewed.  The VA examiner reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the January 2011 opinion adequate.  Finally, as previously mentioned, the Veteran has not alleged continuity of symptomatology of bilateral hearing loss since service.  Therefore, the Board concludes that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  

The Veteran himself believes that this current bilateral hearing loss is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

The Board has also considered whether service connection for bilateral hearing loss is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), organic disease of the nervous system, to include sensorineural hearing loss, is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of hearing loss manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


